Citation Nr: 1507407	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for a variously diagnosed psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  The Veteran was provided notice of the hearing in a December 2013 letter.  Notably, the letter indicated that the hearing was scheduled for February 6, 2013.  The Board finds that the Veteran was not prejudiced by this typographical error as his actions show awareness of the actual date of the hearing.  On February 6, 2014, the date of the scheduled RO hearing, the Veteran informed VA that he was sick and could not go to the hearing, but did not indicate that he wished to have the hearing re-scheduled.  On this basis, the Board finds that the Veteran has withdrawn his request for a hearing before a member of the Board, and further development to fulfill this request will not be undertaken.  

Regarding the Veteran's claim for service connection for a psychiatric disorder, in his June 2010 VA Form 9, the Veteran stated that his panic attacks were a direct result of his ship being fired upon while anchored in harbor.  In July 2012 correspondence, the Veteran denied ever saying the above, indicating that his representative wrote the statement on his behalf, and expressly denied wanting to file a claim for PTSD.  The issue has been characterized accordingly.  

Finally, the July 2009 rating decision on appeal also denied the matter of entitlement to service connection for lower leg discoloration.  In March 2012 correspondence, after perfection of his appeal in this matter but prior to certification of the matter to the Board (i.e., in April 2013), the Veteran withdrew his appeal in the matter.  Accordingly, the matter is no longer before the Board and will not be addressed further.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes under the presumptions afforded by 38 C.F.R. §§ 3.307, 3.309 regarding exposure to herbicides and those diseases associated with that exposure.  

The evidence shows that the Veteran served aboard the USS Wichita in the official waters of Vietnam.  The Veteran contends that the ship was stationed within 1500 yards off the coast of Vietnam, and that while in transit to the USS Wichita, his airplane landed in Vietnam, had a three hour layover, and that he stepped off the plane and was on Vietnamese soil during the layover.  See August 2009 notice of disagreement; May 2012 VA Form 21-0820.  

Personnel records show the Veteran was assigned to duty in San Diego, California from August 16, 1971 to October 22, 1971, and began duty aboard the USS Wichita on November 19, 1971, when the ship is recognized as being in the official waters of Vietnam.  However, the manner by which the Veteran arrived on the ship is unclear.  Further development of this should be undertaken.  

As to the claims regarding hypertension and eye disability could turn on the outcome of the diabetes claim, their development is bound up with that issue.  

Regarding the claim of service connection for a variously diagnosed psychiatric disorder, the evidence shows that the Veteran has been diagnosed with major depressive disorder and panic disorder.  The Veteran advised his VA care providers in June 2009, his panic attacks began the year he got out of the military.  An examination and opinion should be provided to identify the Veteran's diagnosis/es and to ascertain whether it/they may be related to disease or injury in service.  

Accordingly, the case is REMANDED for the following action:

1. Secure from the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center (JSRRC), the Naval Historical Center, the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), any available records such as travel vouchers as would document if this Veteran, or any sailor would have arrived aboard the USS Wichita after first traveling to Vietnam.  Efforts to accomplish this should be documented.   

2. Secure from the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center (JSRRC), the Naval Historical Center, the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), any available deck logs for the USS Wichita for November 19, 1971 and November 20, 1971, for the purpose of corroborating the manner of the Veteran's arrival aboard the ship, or the route he would have taken; i.e., do the deck logs reflect a replenishment of supplies or personnel occurred on either of those dates as would indicate air or sea travel between the Wichita and a Vietnam shore facility.  

3. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any eye disorder found to be present, and any hypertension found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

As to the eyes, the examiner should provide an opinion as to the cause of any eye disability found to be present, and specifically whether it may be due to, or aggravated by prolong use of radar equipment when the Veteran was in the Navy, or diabetes.  If the Veteran only has refractive error, that should be indicated.

As to hypertension, the examiner should offer an opinion as to whether it was caused, or aggravated by diabetes or any psychiatric disability.  

In any case, the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder, other than PTSD, which was incurred in service.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  Based on review of the record, and interview/examination of the Veteran, as to each psychiatric diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not related to any event, disease or injury in service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then readjudicate the matters remaining on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


